Case: 20-20611      Document: 00516163130         Page: 1     Date Filed: 01/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 11, 2022
                                  No. 20-20611                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Kenenty Kim,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-783-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Kenenty Kim
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Kim has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20611        Document: 00516163130        Page: 2   Date Filed: 01/11/2022




                                    No. 20-20611


   developed to allow us to make a fair evaluation of Kim’s claims of ineffective
   assistance of counsel; we therefore decline to consider the claims without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Kim’s response.        We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Kim’s motion for
   the appointment of new counsel is DENIED. See United States v. Wagner,
   158 F.3d 901, 902-03 (5th Cir. 1998).




                                           2